Case: 20-60282       Document: 00515909348             Page: 1     Date Filed: 06/22/2021




              United States Court of Appeals
                   for the Fifth Circuit                                     United States Court of Appeals
                                                                                      Fifth Circuit

                                                                                    FILED
                                     No. 20-60282                               June 22, 2021
                                   Summary Calendar
                                                                               Lyle W. Cayce
                                                                                    Clerk

   Maria Consuelo Rubio-de Machuca;
   Nelson Antonio Machuca-Rubio,

                                                                             Petitioners,

                                           versus

   Merrick Garland, U.S. Attorney General,

                                                                            Respondent.


                           Petition for Review of an Order of
                           the Board of Immigration Appeals
                                   No. A 209 232 363
                                   No. A 209 232 369


   Before King, Smith, and Wilson, Circuit Judges.
   Per Curiam:*
          Maria Rubio-de Machuca and her derivative beneficiary, Nelson
   Machuca-Rubio, are natives and citizens of El Salvador. They petition for
   review of the decision of the Board of Immigration Appeals (“BIA”)


          *
              Pursuant to 5th Circuit Rule 47.5, the court has determined that this opin-
   ion should not be published and is not precedent except under the limited circumstances
   set forth in 5th Circuit Rule 47.5.4.
Case: 20-60282        Document: 00515909348       Page: 2    Date Filed: 06/22/2021




                                   No. 20-60282


   dismissing their appeal of the denial by the immigration judge (“IJ”) of their
   application for asylum, withholding of removal, and relief under the Conven-
   tion Against Torture (“CAT”). Rubio-de Machuca contends that she was
   persecuted and fears future persecution based on her anti-gang political opin-
   ion and her membership in a particular social group, defined as “landowners
   who refuse to cooperate with gangs.”
          This court reviews the final decision of the BIA and will consider the
   IJ’s decision only where it influenced the decision of the BIA. Zhu v. Gon-
   zales, 493 F.3d 588, 593 (5th Cir. 2007). Factual findings are reviewed under
   the substantial-evidence standard; legal questions, de novo. Wang v. Holder,
   569 F.3d 531, 536 (5th Cir. 2009). Under the substantial-evidence standard,
   this court may not reverse an immigration court’s factual findings unless
   “the evidence was so compelling that no reasonable factfinder could con-
   clude against it.” Id. at 537. Among the findings of fact that this court
   reviews for substantial evidence is the conclusion that an applicant is not
   eligible for asylum, withholding of removal, or relief under the CAT. Zhang
   v. Gonzales, 432 F.3d 339, 344−45 (5th Cir. 2005).
          To be eligible for asylum, Rubio-de Machuca must show that she is
   unable or unwilling to return to her country “because of persecution or a
   well-founded fear of persecution on account of race, religion, nationality,
   membership in a particular social group, or political opinion.” 8 U.S.C.
   § 1101(a)(42)(A); see 8 U.S.C. § 1158(b)(1). Rubio-de Machuca has failed to
   show that the harm she suffered in El Salvador rises to the level of persecu-
   tion or that she has a well-founded fear of future persecution on account of a
   protected ground. See Majd v. Gonzales, 446 F.3d 590, 595 (5th Cir. 2006).
   Because Rubio-de Machuca has failed to demonstrate her entitlement to
   asylum, she has also failed to demonstrate her entitlement to withholding of
   removal. See id.




                                          2
Case: 20-60282      Document: 00515909348           Page: 3     Date Filed: 06/22/2021




                                     No. 20-60282


          Rubio-de Machuca has also failed to establish that, more likely than
   not, she would be tortured with the acquiescence of a governmental official if
   removed to El Salvador. See Ramirez-Mejia v. Lynch, 794 F.3d 485, 493 (5th
   Cir. 2015); see also Morales v. Sessions, 860 F.3d 812, 818 (5th Cir. 2017)
   (defining “torture” for purposes of the CAT). Her claim that she will be
   tortured based on generalized social conditions in El Salvador is too specula-
   tive to support relief under the CAT and is insufficient to compel reversal
   under the substantial-evidence standard.         See Ramirez-Mejia, 794 F.3d
   at 493−94.
          Finally, Rubio-de Machuca avers, for the first time on appeal, that the
   immigration court lacked jurisdiction to enter a removal order because she
   was issued a notice to appear that did not state the time and place of her
   immigration hearing. Because Rubio-de Machuca did not exhaust her admin-
   istrative remedies as to that issue, that portion of the petition is dismissed for
   lack of jurisdiction. See Pierre-Paul v. Barr, 930 F.3d 684, 690−92 (5th Cir.
   2019), cert. denied, 140 S. Ct. 2718 (2020), abrogated in part on other grounds
   by Niz-Chavez v. Garland, 141 S. Ct. 1474 (2021); Flores-Abarca v. Barr,
   937 F.3d 473, 477−78 (5th Cir. 2019).
          Accordingly, the petition for review is DISMISSED IN PART and
   DENIED IN PART.




                                           3